Citation Nr: 0812908	
Decision Date: 04/18/08    Archive Date: 05/01/08	

DOCKET NO.  06-18 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for papillary thyroid 
carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board of Veterans' Appeals or Board) on appeal from an 
October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
that denied the benefit sought on appeal.  The veteran, who 
had active service from June 1965 to June 1968, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.


FINDING OF FACT

Papillary thyroid carcinoma is causally or etiologically 
related to service.  


CONCLUSION OF LAW

Papillary thyroid carcinoma was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in May and July 2004.  While this notice 
does not provide any information concerning the evaluation or 
the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the veteran is not prejudiced by the failure to 
provide him that further information because after receiving 
this decision, the RO will promulgate a rating decision 
granting service connection, and assign both an evaluation 
and an effective date.  If the veteran is dissatisfied with 
either the evaluation or effective date assigned he will have 
an opportunity to appeal either to the BVA.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that his thyroid cancer is 
due to Agent Orange he was exposed to while serving in 
Vietnam.  Applicable law provides that service connection 
will be granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as a 
malignant tumor, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony of an in-service incurrence or aggravation of 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34  F. 
3d. 1039 (Fed. Cir. 1994).

A review of the evidence of record discloses that the 
veteran's thyroid cancer was not manifested during service or 
within one year of separation from service, nor does the 
veteran contend that it was manifested during service or 
within one year of separation from service.  The record 
clearly reflects that the veteran's thyroid cancer was not 
diagnosed until 2003.  Therefore, the Board finds that the 
veteran's thyroid cancer was not manifested during service or 
within one year of separation from service.  

The veteran's thyroid cancer is also not presumptively 
related to exposure to Agent Orange since that disorder is 
not listed as one of the disorders that is presumed to have 
been associated with exposure to herbicide agents such as 
Agent Orange.  However, the United States Court of Appeals 
for the Federal Circuit has stated that notwithstanding the 
regulations pertaining to presumptive service connection for 
disorders associated with Agent Orange, that service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disability was 
incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

In this case, the veteran has submitted two statements from 
his private physician, David DeAtkine, Jr., M.D., which tend 
to support the veteran's claim that his thyroid cancer is 
directly due to exposure to Agent Orange.  In a May 2005 
letter Dr. DeAtkine stated that exposure to Agent Orange has 
been associated with the late development of epithelioid 
carcinomas in some of those exposed.  He noted that the 
veteran had no family history of thyroid cancer and no other 
risk factors for the development of thyroid cancer.  
Dr. DeAtkine concluded that one must be concerned that his 
thyroid cancer was causally related to his exposure history.  
A later-dated December 2007 letter from Dr. DeAtkine stated a 
more definitive conclusion and stated that the veteran's 
thyroid cancer is more than likely not related to his 
exposure to the herbicide Agent Orange.  

Based on this record, the Board believes that service 
connection can be granted for thyroid cancer on a direct 
basis.  The record contains a medical opinion which directly 
links the veteran's thyroid cancer to his exposure to Agent 
Orange and this opinion is uncontroverted.  Therefore, the 
Board concludes that service connection for papillary thyroid 
cancer is established.


ORDER

Service connection for papillary thyroid cancer is granted.



	                        
____________________________________________
	M. W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


